    Case 1:18-cv-01963-LPS Document 28 Filed 09/03/19 Page 1 of 5 PageID #: 1917



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


SAINT-GOBAIN PERFORMANCE
PLASTICS EUROPE,

                 Plaintiff,

         v.
                                                      Civil Action No.: 1:18-cv-01963-LPS
BOLIVARIAN REPUBLIC OF
VENEZUELA; PETRÓLEOS DE
VENEZUELA, S.A.,

                 Respondents.



      SAINT-GOBAIN PERFORMANCE PLASTICS EUROPE’S SURREPLY
TO VENEZUELA’S REPLY IN SUPPORT OF ITS CROSS-MOTION TO VACATE THE
       CLERK’S DEFAULT AND TO VACATE OR TRANSFER THE CASE

         Saint-Gobain respectfully submits this Surreply to Venezuela’s Reply in Support of Its

Cross-Motion to Vacate the Clerk’s Default and to Vacate or Transfer the Case.1

I.       This Court Has Already Found That PDVSA Is “Doing Business” In Delaware.

         Venezuela misrepresents this Court’s decision in Crystallex. In that case, this Court

found that PDVSA—and therefore Venezuela—is engaged in “commercial activity” in this

District because it has been using its PDVH shares to manage its commercial operations in the

United States. See Crystallex, 333 F. Supp. 3d 380, 417-419. See also Crystallex Int’l Corp. v.

Bolivarian Republic of Venezuela, Nos. 18-2797 & 18-3124, 2019 U.S. App. LEXIS 22436, *47-

48 (3d Cir. July 29, 2019) (finding that PDVSA uses PDVH shares “to run its business as an

owner, to appoint directors, approve contracts, and to pledge PDVH’s debts for its own short-

term debt”).

1
    All defined terms herein have the same meaning as given in Saint-Gobain’s prior submissions.



                                                  1
    Case 1:18-cv-01963-LPS Document 28 Filed 09/03/19 Page 2 of 5 PageID #: 1918



         Venezuela seeks to limit this Court’s decision in Crystallex to the context of attachments

under 28 U.S.C. § 1610’s “commercial activity” standard and accuses Saint-Gobain of

“improperly conflat[ing] two provisions of the FSIA.” Reply at 2. Venezuela, in other words,

insists that PDVSA may engage in “commercial activity” in this District for purposes of 28

U.S.C. § 1610 without “doing business” for venue purposes under 28 U.S.C. § 1391(f)(3).

Venezuela’s distinction is not sustainable: it would be anomalous for a sovereign’s defenses to

venue to be stronger than those against actual attachment and there is no indication in the FSIA

that Congress intended such a result. Federal courts have found the two standards functionally

equivalent. Thus, in Altmann v. Republic of Austria, 142 F. Supp. 2d 1187, 1215 (C.D. Cal.

2001), the district court found “venue appropriate under § 1391(f)(3) because the [defendant]

engages in commercial activity” in the district. See also id. (finding “no authority that suggests

that a foreign agency or instrumentality that engages in ‘commercial activity’ within a district is

not also ‘doing business’ within a district” and reasoning that “the statutory scheme of the FSIA

suggests that these terms, if not interchangeable, are at least substantially similar in meaning”),

aff’d, 317 F.3d 954, 972 (9th Cir. 2002) (“We agree with the District Court that venue is

appropriate”), aff’d on other grounds, 541 U.S. 677 (2004)). As a result, PDVSA’s alleged lack

of a “physical presence” in Delaware is irrelevant.2




2
  Venezuela’s cited cases (Reply at 2-3) do not show otherwise. As recognized in Vivadent,
“[n]o uniform definition of ‘doing business’ has been adopted in this circuit or by other circuit
courts.” See Vivadent (USA), Inc. v. Darby Dental Supply Co., 655 F. Supp. 1359, 1361 (D.N.J.
1987). Cases concerning the scope of state licensing jurisdiction under the Commerce Clause to
the United States Constitution, or arising in other non-FSIA contexts, (Reply at 2-3; D.I. 18 at 8-
9), do not assist the Court in considering venue under the FSIA’s 28 U.S.C. § 1391(f)(3).



                                                  2
    Case 1:18-cv-01963-LPS Document 28 Filed 09/03/19 Page 3 of 5 PageID #: 1919



II.      Venezuela Ignores The Venue Implications Of Crystallex

         Venezuela’s further attempt to distinguish Crystallex on the theory that venue was proper

in Crystallex because the plaintiff in that case had first “sought confirmation of its arbitral award

. . . in the District of Columbia” (Reply at 3) misunderstands the nature of this proceeding.

While it is true that Crystallex commenced litigation in Delaware “only after it had obtained a

judgment” in the District of Columbia (Reply at 3), Venezuela ignores a key difference between

the awards at issue in Crystallex and here: Saint-Gobain has an ICSID award that federal law

already considers tantamount to a state court judgment entitled to full faith and credit. See 28

U.S.C. §§ 1650a, 1738. As a result, this case is on precisely the same footing as Crystallex.3

         Venezuela’s argument that “even if PDVSA were doing business in Delaware . . . venue

[over Venezuela] would still be improper, because the FSIA distinguishes between foreign

sovereigns and their instrumentalities for purposes of venue” (Reply at 3-4) also must fail. This

Court has already found that the ordinary “presumption of separateness” between Venezuela and

its instrumentalities reflected in the FSIA’s statutory scheme does not apply and that “PDVSA

may be deemed the alter ego of Venezuela.” Crystallex, 333 F. Supp. 3d at 414. Because of that

finding, this court allowed Crystallex to enforce its award (converted into a judgment) against

PDVSA assets in the District. Saint-Gobain ultimately seeks the same relief: the enforcement of

its award (already tantamount to a final state court judgment by operation of 28 U.S.C. § 1650a)

against assets of Venezuela and PDVSA in the District. This path has been endorsed by the

Third Circuit. See Crystallex, 2019 U.S. App. LEXIS 22436, at *49 (finding that the Court must

3
  Although commonly referred to as an “ICSID award,” the award in Crystallex was in fact made
pursuant to the ICSID Additional Facility Rules because Canada was not, as that time, a party to
the ICSID Convention. See Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 244 F.
Supp. 3d 100, 106 n. 3 (D.D.C. 2017). Thus, enforcement of the award in Crystallex was
governed by the Federal Arbitration Act and not by 22 U.S.C. § 1650a.



                                                  3
    Case 1:18-cv-01963-LPS Document 28 Filed 09/03/19 Page 4 of 5 PageID #: 1920



“ignore the formal separateness of the two entities”). Venue over Venezuela as PDVSA’s alter

ego is thus proper in this District pursuant to 28 U.S.C. § 1391(f)(3).

III.     Crystallex’s Alter Ego Finding Is Unaffected By The Recognition Of The Guaido
         Government

         Finally, the fact that the “recognized government of [Venezuela] is different than it was

in 2018” (Reply at 4), makes no difference here. Crystallex did not find that a PDVSA was the

alter ego of a specific government. Rather, it held that PDVSA was the alter ego of Venezuela—

that is, of the State itself. It is telling that this Court’s decision preceded the change in

diplomatic recognition by nearly six months, while the Third Circuit’s affirmance followed that

change by an equivalent amount of time. Indeed, the change in diplomatic recognition was

explicitly noted in, but made no difference to, the Third Circuit’s decision. See Crystallex, 2019

U.S. App. LEXIS 22436, at *10 n. 2 (“As a practical matter, there is reason to believe that

Guaidó’s regime does not have meaningful control over Venezuela or its principal

instrumentalities such as PDVSA. Nonetheless . . . we recognize Guaidó’s regime as authorized

to speak and act on behalf of Venezuela in these appeals.”).4 As for Venezuela’s suggestion that

new evidence may “potentially lead to different findings” (Reply at 4), no such evidence has

been offered. Simply put, PDVSA cannot be the alter ego of Venezuela in one case and not in

another before the exact same factfinder at the exact same time.


4
  Nor does subsequent recognition of a new Venezuelan government invalidate service made
upon Venezuela’s Central Authority at a time when the United States recognized a prior
government. See generally Guaranty Trust Co. v. United States, 304 U.S. 126, 139 (1938)
(“notice . . . given to the duly recognized diplomatic representatives must, so far as our own
courts are concerned, be taken as notice to the state which they represented . . . it does not follow
that [a change of] recognition renders of no effect transactions here with a prior recognized
government . . . We conclude that the recognition of the Soviet Government left unaffected
those legal consequences of the previous recognition of the Provisional Government and its
representatives . . .”) (emphasis added).



                                                   4
Case 1:18-cv-01963-LPS Document 28 Filed 09/03/19 Page 5 of 5 PageID #: 1921



Dated: August 27, 2019             Respectfully submitted,

                                   PACHULSKI STANG ZIEHL & JONES LLP

                                   /s/ Peter J. Keane
                                   Laura Davis Jones (Bar No. 2436)
                                   Peter J. Keane (Bar No. 5503)
                                   919 N. Market Street, 17th Floor
                                   Wilmington, DE 19899-8705
                                   Telephone: (302) 652-4100
                                   Facsimile: (302) 652-4400
                                   ljones@pszjlaw.com
                                   pkeane@pszjlaw.com

                                   ALSTON & BIRD LLP
                                   Alex Yanos, pro hac vice
                                   Carlos Ramos-Mrosovsky, pro hac vice
                                   Rajat Rana, pro hac vice
                                   90 Park Avenue
                                   New York, NY 10016
                                   Telephone: 212-210-9400
                                   Facsimile: 212-210-9444
                                   alex.yanos@alston.com
                                   carlos.ramos-mrosovsky@alston.com
                                   rajat.rana@alston.com

                                   Counsel for Plaintiff Saint-Gobain Performance
                                   Plastics Europe




                                     5
